                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00491-FDW-DCK

 EMILY DENNIS,                                     )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )       ORDER
                                                   )
 BAYER HEALTHCARE                                  )
 PHARMACEUTICALS INC.; BAYER                       )
 CORPORATION; BAYER HEALTHCARE                     )
 LLC; BRACCO DIAGNOSTICS, INC.; and                )
 MCKESSON CORPORATION;                             )
                                                   )
                   Defendants.                     )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 12) filed by Elizabeth Martineau, concerning Kurt M.

Rozelsky on February 27, 2019. Mr. Kurt M. Rozelsky seeks to appear as counsel pro hac vice

for Defendant McKesson Corporation. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 12) is GRANTED. Mr. Kurt M.

Rozelsky is hereby admitted pro hac vice to represent Defendant McKesson Corporation.

         SO ORDERED.

                                        Signed: February 27, 2019
